DETAILED ACTION
	1.	This action is in response to the application filed on 1/22/21.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1, 6 and 11 have been considered but are moot because the new ground of rejection.

Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
“a voltage generator configured to output a periodic voltage signal and including Vin or VOUT feed-forward adjustments” (in claim 11)
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
5.	Claim 11, 14, and 33 are objected to because of the following informalities:  
Claim 11 recites “representative of an output voltage of the power converter” should be replaced with “representative of the output voltage of a power converter”. 
Claim 14 recites “DC-to-DC converter circuit” should be replaced with “power converter”; and “DC-to-DC power converter circuit” should be replaced with “power converter”.
Claim 33 recites “DC-to-DC converter circuit” should be replaced with “power converter”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 11-16 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

8.	Claim 11 recites the limitation “a voltage generator configured to output a periodic voltage signal and including Vin or VOUT feed-forward adjustments”. It is unclear to how the voltage generator configured to output a periodic voltage signal and include Vin or Vout feed-forward adjustments. 
Examiner note: Applicant’s ¶ 32 merely stated that 
“A second input of the comparator 310 is coupled to a voltage ramp generator 312, which may have VIN and VOUT feed- forward adjustments, as is known in the art. While a ramp generator is shown by way of example, it should be understood that other types of periodic waveforms (e.g., sawtooth, triangular, sinus-oidal, etc.) may be used.”

This is unclear to how the voltage ramp generator configured to output a periodic voltage signal and including Vin or Vout feed-forward adjustments. 
In addition, Applicant’s ¶ 47 fails to disclose the voltage ramp generator 312 configured to output a periodic voltage signal and includes Vin or Vout feed-forward adjustment. ¶ 47 described the circuit “CCVS 502”. This circuit is not a voltage generator 312 that output a period voltage signal that coupled to the inverting terminal (- terminal) comparator 310.
Claims 12-16 and 33 are rejected under 35 U.S.C. 112(b), because the claims are depended on claim 11. 

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 10.	Claims 1-4, 6, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Flaibani et al. (US 20120182003) in view of Kubota et al. (US 20050212498) and Huang et al. (US 20080024100).
 	Regarding claim 1: Flaibani et al. a controller (i.e. 102) for a power converter (i.e. figure 1B) controlled by a pulse-width modulation (PWM) control signal (i.e. PSIG), the controller including: 
 	(a) a comparison circuit (i.e. 118) configured to be coupled (i.e. electrically coupled) to a voltage reprehensive of an output voltage (i.e. Vout) of the power converter (i.e. figure 1B) and to a target voltage (i.e. REF), and to output a comparison signal (i.e. output of 118) indicative of a difference be- tween the coupled voltages (i.e. REF) (i.e. Vout); 
 	(b) a modifier circuit (i.e. 122) configured to be coupled to the power converter (i.e. figure 1B), and configured to combine a voltage (i.e. from 120) proportional to a representative current (i.e. from Rsense) of the power converter (i.e. figure 1B) with the comparison signal (i.e. output of 118) output from the comparison circuit (i.e. 118) as a modified comparison signal (i.e. from 122); and 
 	(c) a comparator (i.e. 124), having a first input coupled to the modified comparison signal (i.e. from 122) and a second input coupled to ground (i.e. ground), for generating an output comprising the PWM control signal (i.e. output of 124) as a function of the output voltage (i.e. Vout) of the power converter (i.e. figure 1B) and the representative current (i.e. from Rsense) of the power converter (i.e. figure 1B),
  	but does not specifically disclose a voltage proportional to a representative high-frequency filtered current of the power converter; a second input configured to be coupled to a period voltage signal.
 	Kubota et al. disclose a power supply (i.e. figure 8) comprising a voltage (i.e. output from filter 25) proportional to a representative high-frequency filtered current (i.e. by filter circuit 25) of the power converter.
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Flaibani et al.’s invention with the power supply as disclose by Kubota et al. to provide the stability of the switching power supply is ensured without lowering the frequency band of said amplified error signal and stable output ripple characteristics can be materialized.
	Huang et al. disclsoes a regulator (i.e. figure 5) comprising a second input (i.e. + input) configured to be coupled to a period voltage signal (i.e. VCS, see figure 6 periodic voltage signal VCS).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Flaibani and Kubota et al.’s invention with the regulator as disclose by Huang et al. to have an output comprising the PWM control signal as a function of the output voltage of the power converter and the representative high frequency filtered current of the power converter, because it precisely control the output voltage of a low-gain current-mode voltage regulator.
Regarding claim 2: Flaibani et al. disclose (i.e. figure 1B) further including a scaling circuit (i.e. 114, 116) coupled to the comparison circuit and configured to be coupled to the output voltage of the power converter, the scaling circuit configured to provide a scaled version of the output voltage to the comparison circuit.
 	Regarding claim 3: Flaibani et al. disclose (i.e. figure 1B) further including a compensation circuit (i.e. circuit provide slop comp signal) coupled (i.e. electrically coupled) to the output of the comparison circuit (i.e. 118) and configured to stabilize a closed-loop response of the controller (i.e. function of the compensation circuit).
 	Regarding claim 4: Flaibani et al. disclose (i.e. figure 1B) wherein the modifier circuit includes an adjustable gain (i.e. function of the summing block 122).
Regarding claim 6: Flaibani et al. a controller (i.e. 102) for a power converter (i.e. figure 1B) configured to generate an output voltage (i.e. Vout) in response to a pulse-width modulation (PWM) control signal (i.e. PSIG), the controller including: 
 	(a) an error amplifier (i.e. 118) configured to be coupled to a voltage representative of the output voltage (i.e. Vout) of the power converter (i.e. figure 1B) and to a target voltage (i.e. REF), and to output a comparison signal (i.e. output of 118) indicative of a difference between the coupled voltages (i.e. Vout) (i.e. REF); 
 	(b) a current-controlled voltage source (i.e. 122) configured to be coupled to the power converter (i.e. figure 1B), and configured to output a modified comparison signal (i.e. from 122) comprising a combination of a voltage proportional to a representative current (i.e. from 120) of the power converter and the comparison signal (i.e. output of 118) output from the error amplifier (i.e. 118); and 
 	(c) a comparator (i.e. 124), having a first input (i.e. - input) coupled to the modified comparison signal (i.e. from 122) and a second input (i.e. + input) configured to be coupled to a ground (i.e. ground), configured to output the PWM control signal (i.e. output of 124) based on a comparison of the ground signal and the modified comparison signal (i.e. from 122).
 	but does not specifically disclose a voltage proportional to certain bandpass-limited frequencies of a representative current of the power converter, a second input configured to be coupled to a periodic voltage signal, configured to output the PWM control signal based on a comparison of the periodic voltage signal and the modified comparison signal.
 	Kubota et al. disclose a power supply (i.e. figure 8) comprising a voltage (i.e. output from filter 25) proportional to certain bandpass-limited frequencies of a representative current (i.e. by filter circuit 25) of the power converter.
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Flaibani et al.’s invention with the power supply as disclose by Kubota et al. to provide the stability of the switching power supply is ensured without lowering the frequency band of said amplified error signal and stable output ripple characteristics can be materialized.
 	Huang et al. disclsoes a regulator (i.e. figure 5) comprising a second input (i.e. + input) configured to be coupled to a periodic voltage signal (i.e. VCS, see figure 6 periodic voltage signal VCS), configured to output the PWM control signal (i.e. PWM) based on a comparison of the periodic voltage signal (i.e. VCS) and the modified comparison signal (i.e. from 220).
 	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Flaibani and Kubota et al.’s invention with the regulator as disclose by Huang et al. to precisely control the output voltage of a low-gain current-mode voltage regulator.
Regarding claim 7: Flaibani et al. disclose (i.e. figure 1B) further including a scaling circuit (i.e. 114, 116) coupled to the error amplifier and configured to be coupled to the output voltage of the power converter, the scaling circuit configured to generate a scaled version of the output voltage as the voltage representative of the output voltage of the power converter.
 	Regarding claim 8: Flaibani et al. disclose (i.e. figure 1B) further including a compensation circuit (i.e. circuit provide slop comp signal) coupled (i.e. electrically coupled) to the output of the error amplifier (i.e. 118) and configured to stabilize a closed-loop response of the controller (i.e. function of the compensation circuit).
 	Regarding claim 9: Flaibani et al. disclose (i.e. figure 1B) wherein the current-controlled voltage source includes an adjustable gain (i.e. function of the summing block 122).

 	11.	Claims 11-15 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Flaibani et al. (US 20120182003) in view of Huang et al. (US 20080024100).
Regarding claim 11: Flaibani et al. disclose a controller (i.e. 102) for a power converter (i.e. converter of figure 1a) controlled by a pulse-width modulation (PWM) control signal (i.e. output from 124) and configured to receive an input voltage VIN (i.e. VBAT) and generate an output voltage VOUT (i.e. Vout) different from VIN (i.e. VBAT), the controller (i.e. 102) including:
	(a) a comparison circuit (i.e. 118) configured to be coupled to a voltage (i.e. VFB) representative of an output voltage (i.e. Vout) of the power converter (i.e. converter of figure 1a) and to a target voltage (i.e. VREF), and to output a comparison signal (i.e. output of 118) indicative of a difference between the coupled voltages (i.e. VREF) (i.e. VFB); 
  	(b) a modifier circuit (i.e. 122) configured to be coupled to the power converter (i.e. converter of figure 1a), and configured to output a modified comparison signal (i.e. from 122) comprising a combination of a voltage (i.e. from 120) proportional to a representative current (i.e. from Rsense) of the power converter (i.e. converter of figure 1a) and the comparison signal output (i.e. output from 118) from the comparison circuit (i.e. 118); and 
 	(d) a comparator (i.e. 124), having a first input (i.e. - input) coupled to the modified comparison signal (i.e. output of 122) and a second input (i.e. + input) coupled to the ground (i.e. ground), configured to output the PWM control signal (i.e. from 124) based on a comparison of the ground signal and the modified comparison signal (i.e. from 122).
 	but does not specifically disclose a voltage generator configured to output a periodic voltage signal and including Vin or VOUT feed-forward adjustments; and (d) a comparator, having a first input coupled to the modified comparison signal and a second input coupled to the voltage generator, configured to output the PWM control signal based on a comparison of the periodic voltage signal and the modified comparison signal.
 	Huang et al. disclsoes a regulator (i.e. figure 5) comprising a voltage generator (i.e. 208) configured to output a periodic voltage signal (i.e. VCS, see figure 6 periodic voltage signal VCS) and including Vin (i.e. current of Rs is provided based on Vin) or VOUT feed-forward adjustments (i.e. input terminal of amplifier 208 is connected to the Vout terminal which the converter is provide) ; and 
 	(d) a comparator (i.e. 206), having a first input coupled to the modified comparison signal (i.e. from 220) and a second input coupled to the voltage generator (i.e. 208), configured to output the PWM control signal (i.e. PWM) based on a comparison of the periodic voltage signal (i.e. VCS) and the modified comparison signal (i.e. from 220).
 	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Flaibani’s invention with the regulator as disclose by Huang et al., because it precisely control the output voltage of a low-gain current-mode voltage regulator.
Regarding claim 12: Flaibani et al. disclose (i.e. figure 1B) further including a scaling circuit (i.e. 114, 116) coupled to the comparison circuit and to the output voltage of the power converter, the scaling circuit configured to generate a scaled version of the output voltage as the voltage representative of the output voltage of the power converter.
 	Regarding claim 13: Flaibani et al. disclose (i.e. figure 1B) further including a compensation circuit (i.e. circuit provide slop comp signal) coupled (i.e. electrically coupled) to the output of the comparison circuit (i.e. 118) and configured to stabilize a closed-loop response of the power converter (i.e. function of the compensation circuit).
 	Regarding claim 33: (i.e. figure 1a) wherein the power converter is a DC-to-DC converter circuit configured to generate an output voltage (i.e. Vout) from an input voltage (i.e. Vin), the output voltage (i.e. Vout) having a value different from the input voltage (i.e. Vin) (i.e. the function of the power supply of figure 1a).
 	Regarding claim 14: Flaibani et al. disclose (i.e. figure 1B) the DC-to-DC converter circuit is a fixed-frequency switched inductor-capacitor DC-to-DC power converter circuit (i.e. circuit of figure 1B).
 	Regarding claim 15: Flaibani et al. disclose (i.e. figure 1B) wherein the modifier circuit includes an adjustable gain (i.e. function of the summing block 122).

Allowable Subject Matter
12.	Claims 10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269. The examiner can normally be reached Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/Primary Examiner, Art Unit 2838